


Exhibit 10.3


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 11,
2012, by and among COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited
partnership (“Borrower”), each of the Lenders party hereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).


WHEREAS, the Borrower, the Lenders, and the Administrative Agent have entered
into that certain Credit Agreement, dated as of March 30, 2012 (as in effect
immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”); and


WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
the Borrower is entering into that certain Term Loan Agreement, dated as of May
11, 2012, by and among the Borrower, each of the lenders party thereto, and U.S.
Bank National Association, as Administrative Agent, and in connection therewith
has requested that the Administrative Agent and Lenders agree to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:


(a)    The Credit Agreement is amended by adding the definition of “2012 Term
Loan Agreement” to Section 1.1. thereof in the appropriate alphabetical
location:


“2012 Term Loan Agreement” means that certain Term Loan Agreement dated as of
May 11, 2012, by and among Borrower, each of the lenders party thereto, and U.S.
Bank National Association, as Administrative Agent.


(b)    The Credit Agreement is amended by restating subsections (b) and (c) of
Section 9.5 in their entirety as follows:


(b)    The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, enter into, assume or
otherwise be bound by any Negative Pledge except for any Negative Pledge
contained in (x) the Existing Term Loan Agreement, the 2012 Term Loan Agreement
or this Agreement or (y) any agreement (i) evidencing Indebtedness which
Borrower or such Subsidiary or Loan Party may create, incur, assume, or permit
or suffer to exist under Section 9.2, (ii) which Indebtedness is secured by a
Lien permitted to exist pursuant to this Agreement, and (iii) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into.


(c)    The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of Borrower or any other Loan Party to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on (i) the ability of Borrower, any other Loan Party or any Subsidiary
of Borrower or any other Loan Party to: (A) pay dividends or make any other
distribution on any of such Person's capital stock or other equity interests
owned by the Borrower, any other Loan Party, or any of their respective
Subsidiaries, (B) pay any Indebtedness owed to Borrower, any other Loan Party,
or any of their respective Subsidiaries, (C) make loans or advances to Borrower,
any other Loan Party, or any of their respective Subsidiaries, or (D) transfer
any of its property or assets to Borrower, any Loan Party, or any of their
respective Subsidiaries, or (ii) the ability of Borrower or any other Loan Party
to pledge the Unencumbered Assets as security for the Obligations, except for
any such encumbrances and restrictions described in clauses (i) or (ii) of this
section, if any, as may be contained in the Existing Term Loan Agreement, the
2012 Term Loan Agreement, this Agreement, or any other agreement (A) evidencing
Indebtedness which Borrower or such Subsidiary or Loan Party may create, incur,
assume or permit or suffer to exist under Section 9.2, and (B) which contains
encumbrances and restrictions imposed in connection with such Indebtedness that
are either substantially similar or less restrictive to the encumbrances and
restrictions set forth in Section 9.5 or Section 9.6 herein.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:








--------------------------------------------------------------------------------




(a)a counterpart of this Amendment duly executed by the Borrower, the Requisite
Lenders, and the Administrative Agent;


(b)    the Guarantor Acknowledgment substantially in the form of Exhibit A
attached to this Amendment duly executed by each existing Guarantor;


(c)    evidence satisfactory to the Administrative Agent that contemporaneously
with the execution and delivery of this Amendment, the Existing Term Loan
Agreement has also been amended on substantially similar terms as this Amendment
and that the 2012 Term Loan Agreement has been executed and delivered by the
parties thereto; and


(d)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency and other
similar laws affecting creditors' rights generally and (ii) the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein and therein may be limited by equitable
principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower and the other
Loan Parties to the Administrative Agent and the Lenders in the Credit Agreement
and the other Loan Documents on and as of the date hereof with the same force
and effect as if such representations and warranties were set forth in this
Amendment in full.
Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including attorneys'
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only.








--------------------------------------------------------------------------------




Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement as amended by this Amendment.


[Signatures Commence on Next Page]












































































































--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.


    
 
BORROWER:
 
 
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP
 
 
 
 
 
By: Colonial Properties Trust, an Alabama Trust,
 
 
its General Partner
 
 
 
 
 
By:    /s/ Jerry A. Brewer            
 
 
Name: Jerry A. Brewer
 
 
Title: Executive Vice President - Finance
 













[Signatures Continued on Next Page]






































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]


    


 
AGENT AND LENDERS:
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Agent and as a Lender
 
 
 
 
 
By:  /s/ Winita Lau            
 
 
Name: Winita Lau
 
 
Title: Vice President
 





























































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By:  /s/ Steven P. Renwick        
 
 
Name: Steven P. Renwick
 
 
Title: Senior Vice President
 





































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
CITIBANK, N.A., as a Lender
 
 
 
 
 
By:  /s/ John C. Rowland        
 
 
Name: John C. Rowland
 
 
Title: Vice President
 





































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
PNC BANK, NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
By:  /s/ Andrew T. White        
 
 
Name: Andrew T. White
 
 
Title: Senior Vice President
 

































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
By:  /s/ Lee Hord        
 
 
Name: Lee Hord
 
 
Title: Vice President
 

































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
BRANCH BANKING AND TRUST COMPANY,
 
 
as a Lender
 
 
 
 
 
By:  /s/ Ahaz A. Armstrong        
 
 
Name: Ahaz A. Armstrong
 
 
Title: Assistant Vice President
 

































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
JPMORGAN CHASE BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By:  /s/ Elizabeth R. Johnson        
 
 
Name: Elizabeth R. Johnson
 
 
Title: Senior Credit Banker
 

































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
COMERICA BANK, N.A., as a Lender
 
 
 
 
 
By:  /s/ Sam F. Meehan        
 
 
Name: Sam F. Meehan
 
 
Title: Vice President
 





































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
UNION BANK, N.A., as a Lender
 
 
 
 
 
By:  /s/ Andrew Romanosky        
 
 
Name: Andrew Romanosky
 
 
Title: Vice President
 





































































































--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement with Colonial Properties
Trust]






 
SYNOVUS BANK, as a Lender
 
 
 
 
 
By:  /s/ Anne H. Lovette        
 
 
Name: Anne H. Lovette
 
 
Title: Senior Relations Manager
 





































































































--------------------------------------------------------------------------------




EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




THIS GUARANTOR ACKNOWLEDGEMENT dated as of May 11, 2012 (this “Acknowledgement”)
executed by the undersigned (the “Guarantor”) in favor of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”) and
each “Lender” a party to the Credit Agreement referred to below.


WHEREAS, the Borrower, the Lenders, and the Agent have entered into that certain
Credit Agreement dated as of March 30, 2012 (as in effect immediately prior to
the effectiveness of the First Amendment referred to herein, the “Credit
Agreement”); and


WHEREAS, the Guarantor is a party to that certain Guaranty dated as of March 30,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), pursuant to which it guarantied, among other things, the
Borrower's obligations under the Credit Agreement on the terms and conditions
contained in the Guaranty;


WHEREAS, the Borrower has informed the Agent and the Lenders that the Borrower
is entering into that certain Term Loan Agreement, dated as of May 11, 2012, by
and among the Borrower, each of the lenders party thereto, and U.S. Bank
National Association, as Administrative Agent (as amended, restated or modified
from time to time, the “2012 Term Loan Agreement”) and in connection therewith,
the Borrower has requested that the Administrative Agent and the Requisite
Lenders enter into a First Amendment to Credit Agreement dated as of the date
hereof (the “First Amendment”) amending certain provisions of the Credit
Agreement as more particularly stated therein;


WHEREAS, it is a condition precedent to the effectiveness of the First Amendment
that the Guarantor executes and delivers this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Reaffirmation. The Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the First Amendment shall not in
any way affect the validity and enforceability of the Guaranty, or reduce,
impair or discharge the obligations of the Guarantor thereunder.


Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]




























    
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Guarantor
Acknowledgement as of the date and year first written above.




                                    
 
COLONIAL PROPERTIES TRUST, an Alabama trust   
 
 
 
 
 
By: _______________________
 
 
Name: _____________________
 
 
Title: _____________________
 

































































